Citation Nr: 0915680	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-18 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits, including whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from February 1979 to 
May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an action by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in St. Louis, 
Missouri.

Initially, the Veteran sought waiver of an overpayment in the 
calculated amount of $37,520.00.  A February 2005 
Administrative decision found $8,013.86 of the debt was due 
solely to administrative error, and reduced the overpayment 
by this amount to $29,506.14.  A February 2005 Decision on 
Waiver of Indebtedness further reduced the overpayment by 
$703.14 to $28,803.00.  However, the amount of $28,803.00 had 
already been withheld and applied to the debt.  These monies 
have not been waived; thus, waiver of overpayment in the 
amount of $28,803.00 is still on appeal.  The issue has been 
recharacterized above to reflect the new calculated amount.


FINDINGS OF FACT

1.	As of May 1, 2003, the entirety of the Veteran's 
$29,506.14 separation pay had been fully recouped by VA.

2.	Due to sole VA error, the Veteran's separation pay of 
$29,506.14 was released back to the Veteran, creating the 
current overpayment.

3.	The erroneous award was paid without an act of commission 
or omission by the Veteran and without the Veteran's 
knowledge.





CONCLUSION OF LAW

The overpayment of disability compensation based on the 
retroactive reduction of the Veteran's award due to receipt 
of separation pay was not properly created; the erroneous 
award of compensation in the amount of $28,803.00 was due to 
sole VA error.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 
C.F.R. §§ 3.500, 3.501 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not apply in 
validity of debt cases which are governed by Chapter 53.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002). In any 
event, in light of the favorable decision as it relates to 
the issue of the whether a debt was validly created, no 
further discussion of notification or assistance is necessary 
at this point.

Analysis

Following the Veteran's separation from active service, she 
was granted a combined 30 percent disability evaluation for 
various disabilities.  In a June 1995 notification letter, 
the Veteran was informed the law requires recoupment of the 
$29,506.14 she received as separation pay.  She was informed 
that, once VA has collected this amount, "you'll start 
receiving monthly payments."  A March 1996 letter informed 
the Veteran that, effective March 1, 1996, VA had begun 
withholding the separation pay she had received.  Following 
an October 1999 decision which increased her combined 
compensation to 70 percent, the Veteran was again informed 
that she'd receive monthly payments once VA has recouped the 
separation pay.  Further, the October 1999 letter informed 
the Veteran that the following was withheld from her benefit 
check for recoupment:



Monthly Withholding
Effective Date
$862.00
May 1, 1996
$887.00
December 1, 
1996
$905.00
December 1, 
1997
$916.00
December 1, 
1998

An audit of the Veteran's account indicates she began 
receiving a monthly benefit check in November 1999.  

The overpayment on appeal occurred following an April 2003 
rating decision, which retroactively increased the Veteran's 
combined disability evaluation to 90 percent, effective 
November 14, 1994, and awarded a total disability evaluation 
based upon individual unemployability (TDIU) effective 
February 22, 1995.  A known computer glitch released the 
$29,506.14 separation pay the Veteran had received that had 
previously been recouped by VA, which, combined with 
retroactive benefits, resulted in a lump sum payment of 
$142,840.00.

An April 22, 2003, notification letter informed the Veteran 
of this award, and also notified her that VA has "already 
held back all of your VA compensation until the separation 
amount is paid back."  Further, the letter informed the 
Veteran that she would "receive a payment covering the 
initial amount due under this award, minus any withholding, 
in approximately 15 days" (emphasis added).  Finally, a May 
10, 2004, rating decision found clear and unmistakable error 
in a prior decision, which resulted in a lump sum payment of 
$28,803.00.  At this point, VA was aware the Veteran had been 
returned the separation pay and retroactively reduced the May 
2004 award in full to recoup the separation pay.  

After a review of the record as discussed above, the Board 
finds that the Veteran did not act or fail to act in any 
manner to cause this overpayment, nor could she have had 
knowledge that the May 2003 lump sum payment included a 
return of her separation pay.  Through various letters, the 
Veteran had been informed by VA that she would begin 
receiving monthly benefits once her separation pay had been 
fully recouped and was specifically informed that the payment 
received in May 2003 took into account any necessary 
withholding.  Indeed, both the RO and Committee on Waivers 
and Compromises found in February 2005 that this payment was 
due to administrative error and involved no fault on part of 
the Veteran.  The repayment of the Veteran's separation pay 
was due to a known computer glitch which, due to 
administrative error, was not taken into account prior to the 
May 2003 payment.  Therefore, it follows that the overpayment 
was due to sole VA error.  As such, the overpayment was not 
properly created, and the Veteran's appeal is granted.


ORDER

The overpayment of $28,803 was not properly created and the 
appeal is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


